DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Applicant’s claim set received May 1, 2020 is acknowledged.

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).  Note that as presented on 5/1/2020 the set indicates that claim 13 follows directly after claim 9, with no discussion concerning claims 10, 11, or 12.  This means that there are only 17 claims rather than the 20 suggested by the original claim numbering.  Note also that the instant application was filed as a divisional application of parent 15/619,620 (now US 10,676,536) on 5/1/2020 and that the 5/1/2020 claims are the only claim set in the instant application. 
Misnumbered claim 13 been renumbered as claim 10.
Misnumbered claim 14 been renumbered as claim 11.
Misnumbered claim 15 been renumbered as claim 12.
Misnumbered claim 16 been renumbered as claim 13.
Misnumbered claim 17 been renumbered as claim 14.
Misnumbered claim 18 been renumbered as claim 15.
Misnumbered claim 19 been renumbered as claim 16.
Misnumbered claim 20 been renumbered as claim 17.

Thus, claims 1-17 are pending in the instant application.  


A review of the claims submitted May 1, 2020 has uncovered the fact that claim
9 does not end with a period as is required. Applicant was contacted about this issue,
and this issue has been resolved by the examiner’s amendment set forth below. It
should be made clear that the corrected notice of allowability set forth herein does not
reset applicant’s clock for responding to the Notice of Allowance mailed June 16, 2022.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Reilly on June 30, 2020.

The application has been amended as follows: 


In claim 9, the phrase “activation of Factor IX” has been deleted and has been replaced with --activation of Factor IX. --.


Claims 1-17 are allowable.
As set forth in the prior office action mailed 6/16/2022, applicant has claimed antibodies that are members of the aFXI-18611 family which a) bind to coagulation factor XI and which b) have the VL CDR sequences present in SEQ ID NO:25 in combination with the VH CDR sequences present in either SEQ ID NO:23 or 24. It should be pointed out that the CDR sequences of SEQ ID NOs:23 and 24 appear to be identical, and it appears that the only difference between the two sequences is that SEQ ID NO:24 begins with an N-terminal glutamic acid (E) residue while SEQ ID NO:23 begins with an N-terminal glutamine (Q) residue (see alignments previously provided). Antibodies that bind factor XI and their methods of use are known in the prior art, such as that of US patents 8,236,316, 8,388,959, and 8,568,724 (previously of record, see entire documents).  However, such prior art antibodies do not appear to provide any guidance or direction to the biological sequences required by the instant claims.  Thus the instant claimed genus of antibodies appears to be both novel and non-obvious in view of the prior art. Given the level of sequence information present in the instant claims, artisans would have no problem in making and using that which has been presently claimed as evidenced by for example US 7,022,500 and Kipryanov et al. (previously of record, see entire documents).  It should be noted that the instant claimed genus of antibodies which comprise the CDR sequences of the aFXI-18611 family is highly related to the aFXI-18611p family as is presently claimed in copending application 16/864,577.  However, the CDR sequences among aFXI-18611 and aFXI-18611p are not identical (CDR3 sequences of the heavy chains are non-identical, see sequence alignments previously provided) and there does not appear to be any guidance or motivation to make the requisite change apart from the reasons found in the instant specification.  See also the restriction requirement in parent application 15/619,620 and note that both the instant and 16/864,577 applications are divisionals of the ‘620 application.  In view of all of the above the instant claimed inventions have been found to be allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Szperka whose telephone number is (571)272-2934. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571)272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Michael Szperka
Primary Examiner
Art Unit 1644



/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644